United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2763
                                   ___________

Jack F. White; Mary S. White,           *
                                        *
                   Appellants,          *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
John C. Scarbrough; City of             *
Hartford, Arkansas,                     *     [UNPUBLISHED]
                                        *
                   Appellees.           *
                                   ___________

                              Submitted: January 14, 2002

                                  Filed: January 24, 2002
                                   ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Jack F. White had a history of photographing employees of the City of Hartford
(City) in activities White thought were inappropriate or an abuse of power. After
White photographed John C. Scarbrough, the Street and Water Superintendent,
removing a political sign critical of the Mayor from private property, Scarbrough
verbally and physically attacked White. When White’s wife, Mary S. White,
attempted to intervene, Scarbrough threw her against a wall. Because the Whites
believed Scarbrough was acting in his official capacity by removing a sign that he
considered to be a hazard to pedestrians with the assistance of a City backhoe, the
Whites sued Scarbrough and the City for violating their civil rights under 42 U.S.C.
§ 1983. The district court* granted partial summary judgment in favor of the City,
finding that there was no unconstitutional custom or policy that caused the Whites’
injuries. The Whites settled their suit against Scarbrough individually, but the Whites
appeal the grant of summary judgment to the City. Having reviewed the record de
novo and considered the facts and all reasonable inferences that can be drawn from
them in the light most favorable to the Whites, we conclude the district court correctly
granted summary judgment to the City. See Riedl v. Gen. Am. Life Ins. Co., 248 F.3d
753, 756 (8th Cir. 2001).

       We conclude the Whites failed to show the City had an unconstitutional custom
or policy that caused their injuries. See Spencer v. Knapheide Truck Equip. Co., 183
F.3d 902, 905 (8th Cir. 1999), cert. denied, 528 U.S. 1157 (2000). The City has a
written policy preventing City employees from abusing the public but no policy
preventing photography of City employees. Assuming without deciding that the
City’s earlier warning and arrest (but not prosecution) of White for harassment create
a policy of preventing White’s civic photography, Scarbrough’s assault is a departure
from the earlier lawful preventative action. Springdale Educ. Ass’n v. Springdale
Sch. Dist., 133 F.3d 649, 651-52 (8th Cir. 1998). Thus the Whites’ injuries were not
caused by the City’s antiphotography policy. Further, the Whites do not assert that
the City’s antiphotography policy is unconstitutional.

      We affirm the district court’s grant of summary judgment. See 8th Cir. R. 47B.




      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-